,w_,"AO- ~·:iB (Rev. 02/08/2019) Jud~ment in a Criminal Petty Case (Modified)                                                                             Page 1 of 1



                                          UNITED STATES DISTRICT COURT
                                                     SOUTHERN DISTRICT OF CALIFORNIA

                          United States of America                                 JUDGMENT IN A CRIMINAL CASE
                                           v.                                      (For Offenses Committed On or After November 1, 1987)


                  Hermenegildo Ascencion-Ascencion                                 Case Number: 3:19-mj-22478

                                                                                  Hector Jesus T\lfilaye-·-:-:··-:-:-··-
                                                                                                                      ..-.- - - - ,
                                                                                  Defendant's Attorney   1
                                                                                                                   ~,.:;   [i m [<,.; ~;· . "\~
                                                                                                         .         lS      fl ;;;;~<!I ib,:~j. ~;~,.,}}
    REGISTRATION NO. 85969298
                                                                                                                        JUN 2 0 2019
    THE DEFENDANT:
     IZI pleaded guilty to count(s) 1 of Complaint
                                   ---~-------------4----.,...U:='-~-'="--""-'-'+-'-"-"""-'--
     •   was found guilty to count(s)                                            .                       l~~UTHERN 0.1:we OF CAL~ftSrt1
         ~a~~~~fy                                                                                                          zy
         Accordingly, the defendant is adjudged guilty of such count(s), which involve the folldw,ing
                                                                                                 \ ·,
                                                                                                      offense(s):

    Title & Section                     Nature of Offense                                                           Count Number(s) ·
    8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                 1

     •    The defendant has been found not guilty on count( s)
                                      -------------------
     •    Count(s)
                       ------------------
                                          dismissed ou the motion of the United States.

                                               IMPRISONMENT
          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be.·
   imprisoned for a term of:

                                    itJTIME SERVED                              D _ _ _ _ _ _ _ _ _ days

     IZI Assessment: $10 WAIVED IZI Fine: WAIVED
     IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
     the defendant's possession at the time of arrest upon their deportation ~r removals/\'"   . . · ,· ('C{'//IC, 1N1
     •                                                                                    r       c
         Gourt reC~ll).ll;lendJ, '!~fondant be deported/removed with relative, IPr(' J r>') et{ l (, I On charged in case
                                                                                     1

          \Uj )1/1 J o' ol\.,-\ ) I .
        IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
   of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
   imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
   United States Attorney of any material change in the defendant's economic circumstances.




                                                                                ;zpo;;~
                                                                                Thursday, June 20, 2019




   Received                 /~
                                  ~?-·'
                  -DU_S_M_,,.,,.__/
                                  _ _ __
                                                                                  ONORA~~REN L. STROMBOM
                                                                                UNITED STATES MAGISTRATE JUDGE



   Clerk's Office Copy                                                                                                              3:19-mj-22478
